 432DECISIONS OF NATIONAL LABOR REL.ATIONS BOARD)Bio-Medical Applications of New Orleans, Inc., d/b/aGreater New Orleans Artificial Kidney Center andGeneral Truck Drivers, Chauffeurs, Warehousemenand Helpers ocal No. 270, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Ind. Case 15 C'A6176January 30, 1979I)ECISION AND[) ORDER REMANDINGPRO('CEEDING TO ADMINISTRATIVE I.AWJ U] I)G EBY ('IIAIRN1AN FANNING AN[) MI- MIRS PINH I ()MURPHY, ANI) IRtISI)AI On September 21, 1977. Administrative law JudgeLeonard M. Wagman issued the attached Decision inthis proceeding. Thereafter. the General Counselfiled exceptions and a supporting brief, and Respon-dent filed a brief in support of the AdministrativeLaw Judge's Decision. Subsequently, the GeneralCounsel filed a motion to strike a portion of Respon-dent's brief.'The National abor Relations Board has consid-ered the record and the attached Decision in light ofthe exceptions and briefs and has decided to affirmthe rulings, findings, and conclusions of the Adminis-trative Law Judge only to the extent consistent here-with.Respondent operates an out-patient facility inNew Orleans, Louisiana, which provides henmodialv-sis for persons suffering from the loss of kidney func-tions and is, thus, a health care institution as definedin Section 2(14) of the Act. On December 31, 1975.the General TIruckdrivers. Chauffeurs, Warehouse-men and Helpers Local No. 270, affiliated with Inter-national Brotherhood of Teamsters, ('hauffeurs,Warehousemen and Helpers of America, Ind. (here-after called the Union), was certified as the collec-tive-bargaining representative for a unit composed ofRespondent's hemodialysis technicians. O()n March 8,1976,2 after the parties had been unsuccessful inreaching a collective-bargaining agreement, theUnion, pursuant to Section 8(d)(B) of the Act, sentby certified mail a notice of initial dispute to Respon-dent and to the Federal Mediation and ConciliationService (FMCS). 'Therein the Union indicated thatunless agreement was reached by April 6, the Unionwould consider other steps, including i strike, to pro-tect the interests of its members.I[he G eneral ('oun, cl's llOt>l is herebh deied! All dates hereaftcr refer t 1970,. unless olheie, h stac1.ed240 NLRB No. 39On July 20, the Union, located in New Orleans,sent by certified mail to the l:MC'S office in Atlanta,Georgia, and to Respondent, a notice of its intent tostrike Respondent beginning at 7 a.m. on August 2.The FMCS received the Ulnion's strike notice on July23, but Respondent did not receive the notice untilSeptember 2. The envelope sent to Respondent wasstamped "Certified Mail Return Receipt Requested,"contained a certified mail label bearing the number339660, and had 73 cents postage affixed. That enve-lope was first postmarked at New Orleans on July 21,and was again postmarked at New Orleans on Sep-tember 2, at which time another label indicating thatthere was 25 cents postage due was also affixed. Theenvelope also bears the inscription "rec'd 9/2/769:15 a.m."On July 23, the FM('S informed Respondent's ad-ministrator, Maraist. by telephone, that it had re-ceived the Ulnion's 10-dav notice of intent to strike.On July 26, Maraist and the union representativesreceived a telegram from the FMCS stating that pur-suant to Section 203(B) of the Labor ManagementRelations Act 1947, as amended, it was requestingthat the parties attempt further collective-bargainingnegoti tions on Thursday morning, July 29. The par-ties did meet that day at the MC'S office in NewOrleans, but no progress was made. During thecourse of the meeting no mention was made of theimpending strike.During the last week of July, Respondent madepreparations for the impending strike. In this regard,Respondent contracted with a security service to pro-vide security during the strike; met with both the pa-tients and employees to advise them of the strike andof Respondent's intent to continue operations and toprovide adequate securitN during the strike: distrib-uted a notice to patients of similar effect, indicatingthat the strike was to commence on August 2; con-tracted for, and on Jul? 30 received, an early ship-ment of dialysis concentrate; and had securityguards on its premises on August 2.During the afternoon of August 2, Respondent re-ceived a telegram from the Union informing it thatthe hemodialvsis technicians would strike on August3 at 7 a.m. This was the first written notice that Re-spondent received from the Union concerning theimpending strike. he next morning, August 3, theUnion set up a picket line at Respondent's facilityand the strike, involving 10 of Respondent's hemo-dialysis technicians, began.On August 4, Respondent sent letters to the strik-ers "inviting" them to report to work within 48 hoursor face the possibility of being permanently replaced.On August 9, at a meeting with the striking employ-ees. the lUnion's secretary-treasurer, I.edet, advised (iREATER NEW ORI.EANS ARTII ICIAL KIDNEY (CENI IER433the strikers that the strike notice sent to Respondenthad been mishandled. ) Upon hearing this, the 10 em-ployees decided to seek reinstatemen t. On August 10.the Union sent a telegram to Respondent stating thatthe striking technicians were unconditionall\ offeringto return to work and would report to work on theappropriate shift. On that same day the 10 emploxeesunsuccessfully sought reinstatement at Respondelnt'sfacilitN.At the hearing, the parties introduced into evi-dence a copy of a return receipt card which iwas at-tached to the I nion's notice sent to Respondent onJuly 20. The undated card hore the purported signa-ture of ). Anacona, one of Respondent's employees.However, it was stipulated that. "if Ms. Anaconawere called to testify, she will deny that that is hersignature." The parties also introduced into evidencea return receipt showing that Respondent receivedthe envelope bearing certification 339660 on Septem-her 2. At the hearing the parties stipulated that it isRespondent's policy to pay postage due on certifiedletters when delivery is attempted.The complaint alleges that Respondent violatedSection 8(a)(3) and I) of the Act b discharging orrefusing to reinstate 10 employees who engaged in astrike against Respondent. Ihe Administrative I.awJudge recommended that the complaint be dismissedin its entirety, finding that pursuant to Section X(d)of the Act the erploNees lost their protected statusas employees under the Act because the Union failedto satisfy the requirements of Section (g). As an ini-tial matter, the Administrative Law Judge, relying oncases dealing with the notice requirements under Sec-tion 8(d , stated that Board law provides that where astatute "requires notice to be given or served withoutprescribing the manner in hich it should be 1do)ne.Ihe A\mmlnitralttive I i. JIEg fund thit I e de l ads Id the i.irenlhldjemploee, thl he Il ni hd 1mhlliid l thc strike ltie enlt tio Respontieni I he recold. hocer, cleari shou thl t Ledet aclually tlt1the Ciployees that it t wa Respoidetll ' s. p siltn that the I il, h I.ld 111rllh.llidileithe li tliC4 he pertinent prtion of Set 8(di of he AI1 realds ai f, -lliuAn; emploee whio engges iii a ; trike ilthitll a lln. otIce pe i I perIfled in his shusectin., or ho) englegs ltn in, siwke ulthil tihe lppripri.itce period specified ill lhectlion (g f this sectiiu. hil lose hssta111 as an employee if the empliiyer engaeed i Ihe pirrtllt tlhhdispule, for the purposes f set ion ', and I()tf ihlis tt. a aiNt ctiedhut such oss f status of Sith etiplec hall terillit te if aId wh' hcis reemplo ed hb such erploiecrSec 8(tg if the 1cl reads(g A iabtlr uor allw tlion htefore er g.gillg itn all' strike. pltrikeli. g, rother concerted refusal t wurk il nll' hSeilth care nstitutliOll hall, Ietless than ten dias prir It such aeition. nolfy the illstlitUtiln ll rttilgand he I rill ederl aln tl dl ( intcilalln Scr ilc if thalt litetlionll,except that Ii th e ,i f hlrgaining for .ii nitial agre lerlnt fJ lloi l[ticertifcatllln ir rec g iL n lll the til te requilted ib thlis I ibsectiol hillnot he gtlen until Ihe epiralloin l f the period specified it clause It Bi ,the last enlte e secllti-n Rtd) of this Act. he illICe Iaill stite thtda.le aId ittile hat such actltn iii ct llltlellt e I he t.rtice [itee gli\ei.ma.is be extenuded h the ritten ,grelnltlet of h.th partliesactual notice is required and the notice is ineffectiveuntil received by the person to be served." citing TheO(li (omtpan , 91 NLRB 759, 761 (1950). He furtherfound that the Board has, in exceptional circum-stances. relaxed this requirement where the party re-quired to give notice has failed despite a conscien-tious effort to comply. citing (,General tMaintenanccService ( or1an11.. Inc., 182 NLRB 819 (1 970(), andL:nllploverrs' .4ssocjiion f Bui/ihnr Iftal ahbricalors.t al., 149 NLRB 382 (1964). In cncluding that thelUnion was less than conscientious about comiplianceith Section 8(g) the Administrative aw Judge re-lied on his following findings: (I) the Union mailedthe strike notice with insufficient postage; (2) hasvingelected to mail its strike notice to Respondent hb cer-tified mail, return receipt requested. the nionshould have sought information from the Postal Ser-vice as to the "fate" of the notice immediately afterreceipt of the FM(S telegram of July 26, but therewas no evidence that the .nion so) inquired at anytilne: (3) the UInim did not raise the matter of theimpending strike at the uls 29 meeting with Respon-dent: alnd (4) there was no showing that the Ulnionmade any effort to comply with the 8(g) requirementthat "the written agreement of both parties" is re-quirted before the strike's starting date lawfully couldhave been changed. The Administrative I.au Judgethus concluded that there was no ground for excus-ing the Ulnion's failure to comply with the "plainmeianing"'' of Section 8(g). lie. therefore. further con-cluded that under Section 8(d). the 10 strikers werenot protected under the Act either during the strikeor when they sought reinstatement on August 10.I'he (;eneral ('ounsel filed exceptions to these find-ings and conclusions. We find merit in these excep-tions for the reasons set forth below.It cannot he disputed that the Ulnion did not coni-ply with the literal terms of Section 8(g) of the Act inthat Respondent did not recei.e written notice of theU;tion's intent to strike Respondent's facilits untilSeptember 2, a month after the commencement ofthe strike. Contrarx to the Administrative LawJudge. however. we conclude that the Union. in fact.took reasonable steps to insure compliance with the8(g) requirements. Thus, it gave the required noticeto the M(CS and unsuccessfully attempted througha reasonable means, certified mail. to give Resp0on-dent the required written notice.' While it is not en-I le t o.urd ha colislstenil cons deredl the nl t the ll ipptptririealni fir delihers of .nltice, ;Ai d w elcn thte nolile h h-eln posteld wilthaInple t Ille for dehIelv , le sel l tie r has been held t ha e the ri ht LIlsti methalt it :ould he receied il t eltl n the due ciurse if tIhe nltlls t;l,,,r/tfiurnticnl S riwe ( oPtPH /.i -lprI 1t 81 I 822: /l.i ir 4 i 4 itianth,!1 mh hntgn %thl, filtrir r,,r~ Ri 1,,hL I /,md I), rtn 1 i, t 1 1 it[ t 5 Further.th f Ihl Ithe litctieC U. is elil ht tirtfliti F 1:til. reltirtI receipt requested.hi tn1il been fUnd l to reqlle liffereltll result collcerr tllr Ill, .i'impttlplll( nllln d 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDtirely clear from the record, it appears that the delayin delivery of the Union's notice to Respondent wasoccasioned somewhere within the Postal Service be-cause, if adequate postage was on the letter, it shouldhave been timely delivered: and, if there was insuffi-cient postage, the Postal Service should have fol-lowed its policy to deliver the certified letter to therecipient and to collect the postage due, if possible.or to return it to the sender, neither of which wastimely done here. Furthermore, as indicated above,the parties stipulated that it is Respondent's policy topay postage due on certified letters when they arrive.Thus, we find that it would be inequitable to hold theUnion responsible for the untimely service of the no-tice when no reason for the delay can be attributed toit. This is particularly true since the Union struckwithout knowledge that Respondent had not re-ceived its initial written 10-day notice and since Re-spondent made no mention of its not having receivedsuch notice at the July 29 negotiation meeting whichit knew was held because of the Union's notice ofintent to strike.6In any event, it is clear from the record that Re-spondent had 10 days' actual notice of the Union'sintent to strike on August 2, inasmuch as it was soinformed by the FMCS by telephone on July 23.7Having been informed of the Union's intent to strike,Respondent made contingency preparations, i.e.,contracted with a security service to provide securityduring the strike, met with both the employees andpatients to advise them of its intent to continue oper-ations and to provide adequate security during thestrike, contracted for and received an early shipmentof dialysis concentrate, circulated a notice to patientsindicating that the strike was to begin on August 2,and had security guards on its premises on August 2.Thus, with these preparations having been completedwhen the strike began on August 3, Respondent wasof timely delivery. Emplover' S As.voiatin of Building Metal cihricalorv,Rhode lIsland Districtr. supra. Thus, we do not agree with the AdministrativeLaw Judge's statement that having opted to utilize certified mail, returnreceipt requested, as means of delivery, the Union should have inquired ofthe Postal Service as to the fate of the notice immediately upon receipt ofFMCS telegram of July 26. Nor do we view ha{uffeurs, Salcsnien andHelpers local 572, Internaotional Brotherhood of Teamsters. Chauffeurv, Ware-housemen and Helpers of America (Dar San (omnmisarr), 223 NLRB 1003,1007. fn. 7 (1976). relied on by the Administrative Law Judge, as imposingsuch an affirmative obligation on the Union. In that case the Board adopt-ed, without comment, the Administrative I.aw Judge's discussion concern-ing the arguable obligation of a party electing to use certified mail. particu-larly as affected by a California statutory provision relating thereto.We view the U'nion's receipt of the FM(CS' July 26 telegram as a reasson-ahle indication to the Union that both 10-daN notices, which had beenmailed on the same day. had been timely received. Likewise, we do not iewthe fact that the Ulnion did not inquire as to Respondent's receipt of thenotice at the July 29 negotiation session as evidence of a lack of concern forthe requirements of Sec. 8(g). as found by the Administrative Law Judge.In computing time under notice provisions of the Act, the Board in-cludes the date of receipt of a notice as the initial day in the computation ofthe applicable time period. he Ohio Oil ( onipan, upra, l.ion Oil (onmpaln,109 NLRB 680 (1954): 7li(xo. In,.. 179 NI.RB 989, 992 (1969).able to continue patient care without interruptionand without jeopardy to the patients' health. In pass-ing the health care amendments to the Act Congresswas greatly concerned with the need for "sufficientnotice of any strike or picketing to allow for appro-priate arrangements to be made for the continuanceof patient care in the event of a work stoppage.8Here, it is clear that such congressional concern wassatisfied in that Respondent received 10 days' notice,albeit oral rather than written, and was able to pro-vide for the continuity of patient care deemed essen-tial by Congress.Further, we do not agree with the AdministrativeLaw Judge's conclusion that the Union, in extendingthe date for the commencement of the strike, evi-denced a lack of concern for Section 8(g) by failingto comply with the last sentence of that section whichreads, "The notice, once given, may be extended bythe written agreement of both parties." The Adminis-trative Law Judge construed such language as requir-ing a written agreement before an initial strike datemay be extended. We cannot agree with such a re-strictive interpretation of that portion of Section 8(g).Thus, the cited language does not expressly providethat a written agreement of the parties is the exclu-sive manner of extending an initial strike date. Fur-thermore, such a restrictive interpretation is clearlycontrary to the expressed intent of Congress as re-vealed in the legislative history of Section 8(g).9Inthis regard, Congress, through the committee reportsof its two bodies, specifically addressed the mannerof extending the time of the strike set forth in the10-day notice as follows:The 10-day notice is intended to give healthcare institutions sufficient advance notice of astrike or picketing to permit them to make ar-rangements for the continuity of patient care. Itis not the intention of the Committee that a la-bor organization shall be required to commencea strike or picketing at the precise time specifiedin the notice; on the other hand, it would beinconsistent with the Committee's intent if a la-bor organization failed to act within a reason-able time after the time specified in the notice.Thus, it would be unreasonable, in theCommittee's judgment, if a strike or picketingcommenced more than 72 hours after the timeS. Rept. 93-766. 93d Cong., 2d sess. 4 (hereafter cited as S. Rept.);: H.Rept. 93 1051, 93d Cong.. 2d sess 3 (hereafter cited as H Rept.): see alsoId at 4: I.egislatrie Hisior, of the Nonprofit ospitls nder the Nationallabhor Relations Act, 1974 at 92 (remarks of Senator ('ranston): Id at 97(remarks of Senator Williams), (hereafter cited Leg. ist.) Id at 327 (re-marks of Representative Young): Id 374 (remarks of Senator Tafft.9 We note that. as the Supreme Curt stated in V.IR.B. v. Fruit andIteretahle Packers & W'arehouremen, Iocal 760, et al. [Tree Fruits LahorRelations Committee. Inc /, 377 U.S. 58, 72 (1964), "lilt is a familiar rule thata thing mna be within the letter of the statute and yet not within the statute.because not within its spirit, nor within the intention of its makers. GREATER NEW ORL EANS ARTIFICIAL KIDNEY CENTER435specified in the notice. In addition, since thepurpose of the notice is to give a health careinstitution advance notice of the actual com-mencement of a strike or picketing, if a lhoror ganization .ot's not strike at the time spe filed inthe notice, at lea.st 12 hours notite sul.vl he gil'teno/ the actual tnie for commncemnent /of the action.[.Emphasis supplied.] 'And, the joint remarks of Congressmen Ashbrookand Thompson with respect to the House committeereport further reveals the intent of Congress concern-ing the manner in which the initial strike may beextended:[T]he Committee Report states that at least 12hours notice must be given if an 8(g) notice hasbeen filed and the strike has not occurred imme-diately after the 10 days. However, the Commit-tee was aware of the practical application of thisnew legislation, and realized the need for appli-cation of the rule of reason.Thus, e.g., where the notice was mailed in atimely fashion, and the union was not responsi-ble for the delay, or where under such circum-stancev, the employer has heenl provided with mortethan twelve hours actual noice, tlhen the flilure tostrictly complil wit/h tll tee' hour nolic ,Aeetsu-clxcUeahle [sic]. [Emphasis supplied.] It is thus clear that Congress. as revealed throughits committee reports and the remarks of two of theleading proponents of the health care amendments.not only contemplated, but specifically approved alabor organization's extension of the time set forth inthe initial 10-day notice for the commencement of astrike by unilateral notification to the employer, atleast in circumstances in which the postponement ofthe strike is between 12 and 72 hours of the time setforth in that initial notice and where there is at least12 hours advance notice given to the employer of thepostponement. The record establishes that in thiscase the Union sent Respondent a telegram whichwas received sometime during the afternoon of Au-gust 2 and which informed the latter that the strikewould commence at 7 a.m. on August 3. The Unionhere extended the time set forth in its initial 10-daynotice for the commencement of its strike within the12- to 72- hour period. and, in fact, gave Respondentat least 12 hours' advance notice before the strikeactually began. Accordingly, we find that the mannerin which the Union postponed the commencement ofits strike was in accord with Section 8(g).Finally, in concluding that the conduct of theIS Repl at 4: ii RepL. 5II [ H I't. ,1 41)q 41(OUnion here, both with respect to the initial 10-daynotice and to the postponement of the commence-ment of the strike, was not in derogation of Section8(g). we are mindful of the congressional admonish-ment to the Board to apply "the rule of reason." ascited above in the remarks of Congressmen Ash-brook and Thompson. While made in the context ofa union's notice of postponement of the initial timeset for a strike. in our view the following remarks ofthese two proponents of the admendments appl tothe provisions of Section 8(g generally:The Board, i considelring e.xtenuating circum-stanlllet.v, is c./lcted to act il a rt'ealsotnable maelh llllrCotl.Sitent il t (tlCommittlle's itt' ntent a. .tated inits Report. Furthermore, the status of strikers as"employees" would also be determined by thedecision of the Board. Section 8(d) of the Act,which has been amended b this bill, clearlsstates "employees" will lose their status as suchif they participate in a strike outside of the no-tice periods. Should the labor organization be inviolation of Section 8(g), the employees wouldthen, according to statute, lose their status as"employees". Con.sequenilR', the rcasvona/lencs.s (ofthe Board in alplI/7in the intcnl of' thet (omnilctteto tle, J(acts is of major imporlance. [Emphasissupplied.] 2:Therefore. the legislative history of the health careamendments demonstrates not only Congress' con-cern for the continuity of patient care, but also itsconcern that Section 8(g) not be rigidly applied inlight of serious consequences flowing from noncom-pliance with its provisions, i.e., the strikers' loss ofemployee status under the Act. We believe that ourdecision herein satisfies both of these expressed con-cerns of Congress.In reaching the result herein. however, we wish tomake it clear that we by no means are condoning aunion's disregard for the provisions of Section 8(g).Thus, we stress that in the instant case the Unionmade reasonable efforts to give the Employer a 10-day written notice of its intent to strike, the Em-ployer had actual 10 days' notice of such intent. theEmployer had the opportunity to and did make ar-rangements to insure continuity of patient care dur-ing the strike. and the Union extended the time forthe commencement of the strike set forth in the 10-day notice within the 12- to 72-hour period and gavethe Employer at least 12 hours' advance notice of theextension. In these particular circumstances, we con-clude that the Union was in substantial compliancewith Section 8(g) and that to apply Section 8(g) herein such a technical fashion so as to deprive the strik-icg Il,s ati 411) 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDers of their status as employees would constitute anunwarrantedly harsh result not intended by C('on-gress. Accordingly, we reverse the AdministrativeLaw Judge's fin ings to the extent inconsistent here-with and shall remand this proceeding to the Admin-istrative Law Judge for consideration of the meritsof the 8(a)(3) and (I) allegations of the complaintand issuance of a Supplemental Decision.ORDERIt is hereby ordered that this case be, and it herebhis, remanded to Administrative Law Judge LeonardM. Wagman for the purpose of preparing and issuinga Supplemental Decision setting forth a resolution ofthe credibility of witnesses and containing findingsof fact, conclusions of law, and a recommended Or-der with respect to the unfair labor practices allegedin the complaint. Following service of such Supple-mental Decision on the parties, the provisions of Sec-tion 102.46 of the oard's Rules and Regulations.Series 8, as amended, shall be applicable.I)E('ISIONSIAI EMEN I O()f iH CASFLEONARD M WA(;MAN Administrative Law Judge: Upondue notice, this proceeding under Section 10(b) of the Na-tional Labor Relations Act, as amended, 29 U.S.C. § 151,et seq. (hereinafter referred to as the Act), was heard by meat New Orleans, Louisiana. on December 6, 7, and 14. 1976.1Based on a charge filed August II, a complaint issued onOctober 13, alleging that Bio-Medical Applications of NewOrleans, Inc., hereinafter referred to as Respondent, commit-ted unfair labor practices within the meaning of Section8(a)(1) and 8(a)(3) and Section 2(6) and 2(7) of the Act bydischarging or refusing to reinstate 10 striking employees.Respondent filed an answer denying the commission of thealleged unfair labor practices and asserting as an affirmativedefense that the striking employees were not entitled to theprotection of the Act because the Charging Party, GeneralTruck Drivers, Chauffeurs, Warehousemen, and HelpersLocal No. 270, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Ind., hereinafter referred to as the Union, had failedto notify Respondent in writing of its intent to strike asrequired by Section 8(g) of the Act.2i Unless otherwise stated, all dates refer o 1970.2 Sec (g) provides:A labor organlaliation efore engaging in any strike, picketing, r ltherconcerted refusal to work at any health care instlilution shall, not lessthan ten days prior to such action, n otif the institution in wilting andthe Federal Mediation and ('onciliationl Service of thait intention. ex-cept that in the case of bargaining for an initial agreement fo llu iigcertification or recognition the n otice required by this suhsection shallnot be given until the e the expiration of the period specified in clause IB) ofthe last sentence of section Xd) of this Act Ihe notice shall sae thedate and tinme thai such actiHln will clnin ice. Ihe notice. once gisen.Upon the entire record in this case, including my obser-vations of the witnesses and after due consideration of thebriefs filed by the General Counsel ' and the Respondent. Imake the following:FINDINGCS OF FA(UI AND CONCI.t:SIONS ()I LAWI Tl- It:SlINESS OF I lt RSPOND)tNIRespondent, a Delaware corporation, with a facility lo-cated in New Orleans, Louisiana, is engaged in providingout-patient facilities for hemodialysis. During the year end-ing December 31, 1975, which period is representative ofits operations during all times material herein, Respondent,in the course and conduct of its business operations, re-ceived in excess of $250,000 for providing hemodialysis forkidney patients. During the same period, Respondent pur-chased supplies and materials valued in excess of $50.000which were shipped directly to it from points located out-side the State of Louisiana. In its answer. Respondent ad-mitted, and I find, that at all times material herein, Re-spondent has been and is an employer as defined inSection 2(2) of the Act and is engaged in commerce and inoperations affecting commerce as defined in Section 2(6)and (7) of the Act. I also find from the foregoing and un-disputed record evidence showing that Respondent pro-vides medical care for persons suffering from loss of kid-ney functions, that Respondent is now, and has been at alltimes material herein, a health care institution as defined inSection 2(14) of the Act.411I lHi lABOR OR(iANIZAIIONRespondent admits, and I find, that at all times materialherein General Truck Drivers Chauffeurs, Warehousemenand Helpers Local No. 270. a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Ind., has been and is a labor organiza-tion within the meaning of Section 2(5) of the Act.III IHE ALLEGEID t NFAIR L.ABOR PRA(IICESA. IssuesThe General Counsel contends that Respondent violatedSection 8(a)(3) and () of the Act by discharging or refus-ing to reinstate striking employees Theresa J. Buggage,Corlis Allen Dever, Ella Mae Veal, Charles Henry, Jr., LoisDunston, Linda R. Weppner. Louis Arthur Huth, Carol S.Smith, Gussie M. Calhoun, and Ali Gumuser. Respondentcontends that the striking employees were not entitled tothe protection of the Act because the Union failed to com-ply with the requirements of Section 8(g) of the Act. Re-mal be extended by the written agreement of hboth parties.I he (General (Counsel', miotion to correct the record is granted and the4fflcial transcript is hereby corrected4 Sec 2(14 provides:I he te ni "health care institution'' shall include ans hospital. convales-cenl hospital health niaintenance torganllzation. health clinic. nursinghome, extended care facilit, r iother institution devoted to the care ofsick Infirm, r aged person GREATER NEW ORLEANS ARTIFICIAL KIDNEY CENTER437spondent also contends that the 10 striking employees wereneither unlawfully discharged nor unlawfully denied rein-statement but were, in effect, replaced by those employeeswho remained at work during the strike.B. The StrikeI. The factsOn December 19, 1975, the Union won a Board-con-ducted election among Respondent's 21 hemodialysis tech-nicians. Thereafter, on December 31. 1975. the Board certi-fied the Union as the collective-bargaining representativefor that unit. On March 8, after the parties had been unsuc-cessful in reaching a collective-bargaining agreement, theUnion, pursuant to Section 8(d)(B) of the Act, sent by cer-tified mail a notice of initial dispute to Respondent and tothe Federal Mediation and Conciliation Service. In thisnotice, the Union announced the parties' failure to reachagreement and stated that unless agreement was reachedprior to April 6, "it will be necessary for us to considerother steps, including strike, to protect the interest of ourmembers."On July 20, the Union, located in New Orleans, sent bycertified mail a notice of its intent to strike Respondentbeginning at 7 a.m. on August 2 to the Atlanta. Georgia,office of the Federal Mediation and Conciliation Serviceand to Respondent. The envelope sent to Respondent wasstamped "Certified Mail Return Receipt Requested" andcontained a certified mail label bearing the number 339660.The envelope carrying the notice to Respondent was firstpostmarked at New Orleans. Louisiana, on July 21 and had73 cents in postage affixed. The same envelope was post-marked again at New Orleans, Louisiana. on September 2;another label stating that there was 25 cents postage due wasalso attached to the envelope. Finally, the envelope bears theinscription. "rec'd 9/2,76 9:15 a.m."It is undisputed that the Federal Mediation and Concili-ation Service's Atlanta, Georgia, office received theUnion's strike notice on July 23. A return receipt from theFederal Mediation and Conciliation Service bore no post-mark. However, the Union filed an inquiry form with theUnited States Postal Service on August 11 which was re-turned showing "7 23 76" as the date of delivery to theFederal Mediation and Conciliation Service at its Atlantaoffice.The parties introduced into evidence a copy of a returnreceipt card which was attached to the Union's notice sentto Respondent on July 20. This card bore a signature "D.Ancona" and was undated. At the hearing the parties sti-pulated "that if Ms. Ancona were called to testify she willdeny that is her signature." No other evidence regardingthis return receipt was presented. I find this undated returnreceipt card to be of no probative value. The parties alsointroduced into evidence a return receipt showing thatRespondent received the envelope bearing certification339660 on September 2.On July 23, the Federal Mediation and Conciliation Ser-vice (FMCS) informed Respondent's administrator. LeonMaraist, by telephone, that the FMCS had received theUnion's notice of intent to strike. On July 26, Maraist andthe union representatives received a telegram from theFMCS requesting that Respondent and the Union attemptfurther collective-bargaining negotiations on the morningof July 29. The proposed collective-bargaining negotiationstook place on July 29 at the office of the FMCS in NewOrleans. However, no progress was made at this session. Ifind from Administrator Maraist's uncontradicted testi-mony that in the course of this meeting there was no men-tion of the impending strike.On the afternoon of August 2. Respondent received itsfirst written notification from the Union regarding the im-pending strike. At that time. Administrator Maraist re-ceived a telegram from the Union announcing that the he-modialysis technicians would strike Respondent on August3. On the morning of August 3, the Union set up a picketline at Respondent's facility and the strike involving 10 ofRespondent's hemodialysis technicians began.On August 4, Respondent sent letters to the strikers in-viting them to report to work within 48 hours or face thepossibility of being permanently replaced. Five days later,at a meeting with the striking technicians. Mitchel Ledet,the Union's secretary-treasurer, advised the assembled em-ployees that the Union had mishandled the strike noticesent to Respondent. Upon hearing Ledet's remarks, the 10employees decided to seek reinstatement. On August 10.the Union sent a telegram to Respondent stating that the10 striking technicians were unconditionally offering to re-turn to work and would present themselves at the appropri-ate shift. On that same da?. the 10 employees unsuccessful-ly sought reinstatement at Respondent's facility.2. Analysis and conclusionsUnder Section 8(d) of the Act, as amended.' employeeswho engage in a strike in violation of Section 8g) of theAct lose their status as employees. See ('a.sv d (Gla.ss, Inc.,219 NLRB 698 (1975I. Consequently. their employmentstatus insofar as it relates to that strike is unprotected bSection 8 of the Act. In the instant case, I find that the 10strikers have run afoul of Section 8(d) because of theUnion's failure to satisf, Section 8(g) of the Act. TheBoard has recognized that where, as here, a statute "re-quires notice to be given or served without prescribing themanner in which it should be done. actual notice is re-quired and the notice is ineffective until received bh, theperson to be served." Tie Ohio Oil C(ompanv. 91 NLRB759. 761 (1950). However, the Board has, in exceptionalcircumstances, relaxed this requirement. where the partyrequired to give notice has failed despite a conscientiouseffort to comply. General Maintenance Service C(ompan.,Inc.. 182 NLRB 819 ( 1970); Employers Associaion f( Build-ing Metal Fabricator.s, et al.. 149 NLRB 382 (1964). In thiscase, I find that the Union was less than conscientiousabout compliance with Section 8(gl of the Act. First. I findthat the Union mailed its strike notice to Respondent withlhe pcrlnclt p.ri.m o f , c d i. l la lCmendedi. proidc,,\N' llcJ 1CC .ho cni sl i i111\ l tn rIkc 1'thirl tile ppl'oplailcperll -i.f.lIed Ill h c oll of th'll..o .¢c hi w' .t11A I[ c hIe slat1.11l 1in cplo.\cc f thc c1ip]l.o r .enged .L In he poilllilulr labo dispucl.for thec purpo.c of Set S, 9. d In 1 of this .\t .i alcnded. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsufficient postage. Further, having elected to mail itsstrike notice to Respondent by certified mail, return receiptrequested, the Union should have asked the Postal Servicefor information regarding the notice's fate immediately af-ter receipt of the FMCS telegram on July 26. Chauffeurs,Salesmen and Helpers Local 572, et al., (Dar San Commis-sary), 223 NLRB 1003, 1007, footnote 7 (1976). Indeed,there is no showing that the Union made any inquiry of thePostal Service regarding the July 21 strike notice addressedto Respondent. Nor did the Union raise the matter when ithad an opportunity at the July 29 meeting with Respon-dent.The Union's lack of concern for the requirements of Sec-tion 8(g) was also shown by its telegram of August 2, noti-fying Respondent that the strike's inception was being ex-tended to August 3. Under the last sentence of Section 8(g)"the written agreement of both parties" was required be-fore the strike's starting date could be lawfully changed.Yet there is no evidence that the Union attempted to com-ply with the quoted language.In sum, I find no ground for excusing the Union from itsfailure to comply with the plain meaning of Section 8(g) ofthe Act. From this it follows, under Section 8(d), asamended, that the 10 striking employees were not protect-ed by the Act either during their strike or when they soughtreinstatement on August 10. See Casey & Glass Inc., supra;United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada, Local 630, AFL-CIO (Lein-Steenherg), 219 NLRB837, 840 (1975). Accordingly, I shall recommend dismissalof the complaint herein.ORDER 6It is recommended that the complaint herein be dis-missed in its entirety.In the event no exceptions are filed as provided hb Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions and Order. and all objections thereto shall bedeemed waived for all purposes.